Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:20-cv-21827-GAYLES/OTAZO-REYES


      SUN CUISINE, LLC d/b/a
      ZEST RESTAURANT AND
      MARKET, individually and on behalf
      of all others similarly situated,

            Plaintiff,

      v.

      CERTAIN UNDERWRITERS
      AT LLOYD’S LONDON Subscribing to
      Contract Number B0429BA1900350 Under
      Collective Certificate Endorsement
      350OR100802,

            Defendants.
                                                                /


                                                       ORDER

           THIS CAUSE comes before the Court on Defendants Certain Underwriters at Lloyd’s,

  London Subscribing to Policy No. 350TA100802’s 1 Motion to Dismiss the Amended Class Action

  Complaint (the “Motion”) [ECF No. 46]. The Court has reviewed the Motion and the record and

  is otherwise fully advised. For the reasons that follow, the Motion is granted.

                                                 BACKGROUND 2

           Plaintiff Sun Cuisine, LLC d/b/a Zest Restaurant and Market owns, operates, manages, and

  controls restaurants and related food and beverage operations at a location in Miami, Florida. On

  February 23, 2020, Defendants issued a standard form ISO all-risk commercial property insurance


  1
    Defendants were misidentified in this action as “Certain Underwriters at Lloyd’s London Subscribing to Contract
  Number B0429BA1900350 Under Collective Certificate Endorsement 350OR100802.”
  2
    As the Court is proceeding on a Motion to Dismiss, it takes Plaintiff’s allegations in the Amended Complaint as true.
  See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (per curiam).


                                                            1
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 2 of 8



  policy (the “Policy”) to Plaintiff under which Plaintiff agreed to make premium payments in

  exchange for Defendants’ promise to indemnify Plaintiff for losses. Those losses include, but are

  not limited to, business income losses at the insured properties. The Policy provides coverage for

  the period between February 23, 2020, and February 23, 2021.

          Under the Policy, the general coverage provision states: “[w]e will pay for direct physical

  loss of or damage to Covered Property at the premises described in the Declarations caused by or

  resulting from any Covered Cause of Loss.” [ECF No. 45-1 at 25] (emphasis added). The Policy

  includes a standard policy form titled “Business Income (and Extra Expense) Coverage Form,”

  which provides for business income losses and states in relevant part:

      A. Coverage

          1. Business Income

              ....

          We will pay for the actual loss of Business Income you sustain due to the necessary
          “suspension” of your “operations” during the “period of restoration.” The
          “suspension” must be caused by direct physical loss of or damage to property at
          premises which are described in the Declarations and for which a Business Income
          Limit [o]f Insurance is shown in the Declarations. The loss or damage must be
          caused by or result from a Covered Cause of Loss.

  Id. at 41 (emphasis added).

      The Policy also provides additional coverage for business income loss caused by actions of

  civil authority:

          5. Additional Coverages

                     a. Civil Authority

              ....

          When a Covered Cause of Loss causes damage to property other than property at
          the described premises, we will pay for the actual loss of Business Income you
          sustain and necessary Extra Expense caused by action of civil authority that



                                                   2
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 3 of 8



         prohibits access to the described premises, provided that both of the following
         apply:

                 (1) Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage, and the described
                 premises are within that area but are not more than one mile from the
                 damaged property; and

                 (2) The action of civil authority is taken in response to dangerous physical
                 conditions resulting from the damage or continuation of the Covered Cause
                 of Loss that caused the damage, or the action is taken to enable a civil
                 authority to have unimpeded access to the damaged property.

  Id. at 42 (emphasis added).

         On March 11, 2020, the World Health Organization declared the COVID-19 outbreak a

  worldwide pandemic. COVID-19 is a highly contagious virus, which can be transmitted from

  person-to-person, from surface-to-person, and through particles suspended in the air. On March

  16, 2020, President Donald J. Trump, the Centers for Disease Control and Prevention (“CDC”),

  and members of the White House Coronavirus Task Force issued guidance to the American public

  to limit the spread of COVID-19. The transmission of COVID-19 is particularly acute in places

  where the public normally gathers to socialize, eat, and drink. Accordingly, this guidance advised

  individuals to adopt far-reaching social distancing measures such as limiting gatherings of more

  than ten people and staying away from bars, restaurants, and food courts.

         Following this guidance, former Miami-Dade County Mayor Carlos Gimenez issued

  Emergency Order 03-20 on March 17, 2020, closing all restaurants in Miami-Dade County other

  than for delivery to slow the spread of COVID-19 through person-to-person and surface-to-person

  contact. On March 30, 2020, Governor Ron DeSantis issued Executive Order 20-69 restricting

  public access to businesses and facilities deemed non-essential, including restaurants in South

  Florida. As a result, Plaintiff was unable to welcome patrons into its restaurant and was required

  to drastically alter its property to reduce its operations to take-out and delivery.



                                                     3
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 4 of 8



         On May 1, 2020, Plaintiff filed this action seeking insurance coverage under the Policy for

  business interruption related to the COVID-19 pandemic. [ECF No. 1]. On August 10, 2020,

  Defendants filed a Motion to Dismiss, arguing that Plaintiff failed to allege any physical loss or

  damage to the property. [ECF No. 11]. On December 28, 2020, the Court granted the Motion to

  Dismiss in part. [ECF No. 40]. Plaintiff filed its Amended Class Action Complaint on January 28,

  2021, asserting two counts: (1) Declaratory Judgment (Count I) and (2) Anticipatory Breach of

  Contract (Count II). [ECF No. 45]. Plaintiff alleges that it suffered physical loss and damage to its

  property because COVID-19 altered the property to an unsatisfactory and highly dangerous state,

  unusable, inhabitable, and unfit for its intended purpose; this loss caused significant business

  income loss and extra expenses. On February 17, 2021, Defendants filed the instant Motion

  seeking dismissal of Plaintiff’s claims.

                                        LEGAL STANDARD

         To survive a motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6),

  a claim “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

  plausible on its face,’” meaning that it must contain “factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While

  a court must accept well-pleaded factual allegations as true, “conclusory allegations . . . are not

  entitled to an assumption of truth—legal conclusions must be supported by factual allegations.”

  Randall v. Scott, 610 F.3d 701, 709–10 (11th Cir. 2010). “[T]he pleadings are construed broadly,”

  Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir. 2006), and the

  allegations in the complaint are viewed in the light most favorable to the plaintiff, Bishop v. Ross

  Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir. 2016). At bottom, the question is not whether

  the claimant “will ultimately prevail . . . but whether [its] complaint [is] sufficient to cross the


                                                    4
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 5 of 8



  federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

                                              DISCUSSION

          Defendants seek dismissal with prejudice of Plaintiff’s Amended Complaint for two main

  reasons. First, Defendants argue that Plaintiff’s allegations do not trigger coverage under the

  Policy. Specifically, Defendants argue that the Amended Complaint fails to allege either “direct

  physical loss of or damage to” the insured property or a nearby property as to trigger coverage

  under the Policy’s Business Income and Civil Authority provisions. Second, Defendants argue that

  coverage is barred by the Policy’s microorganism and pollution exclusions.

          “In insurance coverage cases under Florida law, courts look at the insurance policy as a

  whole and give every provision its ‘full meaning and operative effect.’” State Farm Fire & Cas.

  Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004). “[I]nsurance contracts are construed

  according to their plain meaning,” Garcia v. Fed. Ins. Co., 473 F.3d 1131, 1135 (11th Cir. 2006)

  (citation omitted); that is, courts begin their analysis by looking at the “plain language of the policy,

  as bargained for by the parties,” Hyman v. Nationwide Mut. Fire Ins. Co., 304 F.3d 1179, 1186

  (11th Cir. 2002) (citation omitted). Where coverage is in dispute, “an insured claiming under an

  all-risks policy has the burden of proving that the insured property suffered a loss while the policy

  was in effect.” Jones v. Federated Nat’l Ins. Co., 235 So. 3d 936, 941 (Fla. 4th DCA 2018). If the

  insured satisfies its burden, “the burden then shifts to the insurer to prove that the cause of the loss

  was excluded from coverage under the policy’s terms.” Id. (citations omitted).

          To trigger coverage under the Business Income or Civil Authority provisions of the Policy,

  Plaintiff must prove that there was “direct physical loss of or damage to” the insured property or a

  nearby property while the Policy was in effect. There is no dispute that the alleged loss occurred

  while the Policy was in effect. Thus, a showing of direct physical loss of or damage to the property




                                                     5
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 6 of 8



  or a nearby property is the fundamental predicate to Plaintiff’s claims. However, Plaintiff’s

  Amended Complaint fails to meet this burden.

         Plaintiff claims that the “omnipresence of the coronavirus” caused direct physical loss of

  the insured property and other nearby properties. The Policy does not explicitly define “direct

  physical loss or damage.” As such, Plaintiff contends that the lack of definition in the Policy must

  be construed in Plaintiff’s favor. However, where a term in a policy is not defined, courts use the

  plain meaning of the word. Graspa Consulting, Inc. v. United Nat’l Ins. Co., No. 20-CIV-23245,

  2021 WL 1540907, at *5 (S.D. Fla. Apr. 16, 2021); see also Mama Jo’s Inc. v. Sparta Ins. Co.,

  823 F. App’x 868, 879 (11th Cir. 2020) (“Florida’s [Third District Court of Appeal] has addressed

  the definition of ‘direct physical loss[.]’”). “A ‘loss’ is the diminution of value of something.”

  Mama Jo’s, 823 F. App’x at 879 (citation omitted). Moreover, “direct physical” modifies both

  “loss” and “damage.” Therefore, under the Policy, any “interruption in business must be caused

  by some physical problem with the covered property . . . .” Malaube, LLC v. Greenwich Ins. Co.,

  No. 20-CIV-22615, 2020 WL 5051581, at *7 (S.D. Fla. Aug. 26, 2020) (citation omitted). Thus,

  “[a] direct physical loss contemplates an actual change in insured property then in a satisfactory

  state, occasioned by accident or other fortuitous event directly upon the property causing it to

  become unsatisfactory for future use or requiring that repairs be made to make it so.” Mama Jo’s,

  Inc. v. Sparta Ins. Co., No. 17-CIV-23362-KMM, 2018 WL 3412974, at *9 (S.D. Fla. June 11,

  2018), aff'd, 823 F. App’x 868 (11th Cir. 2020).

         Here, Plaintiff alleges that the presence of COVID-19 on the insured property physically

  altered the property from a satisfactory state to an unsatisfactory state, and Plaintiff had to make

  substantial physical changes to the property “including the reconfiguration of seating, installation

  of plexiglass shields and sanitizer dispensers, and the enhancement of air filtration systems in

  response to the threat of transmission of the coronavirus from those coming in and out of the


                                                     6
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 7 of 8



  property.” [ECF No. 45 ¶¶ 65, 66]. Courts in this Circuit have almost uniformly dismissed this

  type of allegation as insufficient to establish coverage.

         As a threshold matter, “the mere presence of the virus on the physical structure of the

  premises” does not amount to “direct physical loss.” Mena Catering, Inc. v. Scottsdale Ins. Co.,

  512 F. Supp. 3d 1309, 1318 (S.D. Fla. 2021); see also Carrot Love, LLC v. Aspen Specialty Ins.

  Co., 513 F. Supp. 3d 1364, 1367 (S.D. Fla. 2021) (dismissing the plaintiff’s claims when the

  plaintiff alleged that the “presence of any COVID-19 particles on physical property such as

  countertops, tables and chairs, impaired their value, usefulness, and/or normal function causing

  the [p]laintiff to suffer a direct physical loss or damage that is covered under its policy with the

  [d]efendant.”); Runway 84, Inc. v. Certain Underwriters at Lloyd's, London, No. 20-CIV-62257,

  2021 WL 2767079, at *5 (S.D. Fla. Mar. 31, 2021) (“Plaintiffs’ argument that the presence of

  COVID-19 made the property unsuitable for its intended purposes because it closed for business

  due to the pandemic does not establish the physical loss or damage required by the Policy.”).

         Secondly, the fact that Plaintiff had to reconfigure furniture and make physical alterations

  to the layout of the property to avoid contamination of COVID-19 does not qualify as physical

  loss or damage. See, e.g., Bourgier v. Hartford Cas. Ins. Co., No. 21-CIV-21053, 2021 WL

  3603601, at *4 (S.D. Fla. Aug. 12, 2021) (“[E]ven if [Plaintiff’s] salon physically changed, that

  is, [Plaintiff] moved the salon's furniture around, added hand sanitizer stations and plexiglass, or

  enhanced the air filtration system, it still cannot be said that there was actual damage to the

  property.”); Cafe La Trova LLC v. Aspen Specialty Ins. Co., No. 20-CIV-22055, 2021 WL 602585,

  at *9 (S.D. Fla. Feb. 16, 2021) (“[T]he Court is unpersuaded by Plaintiff's argument that damage

  caused by moving furniture and installing partitions is sufficient to trigger coverage for its business

  income losses.”). While the Court is sympathetic to Plaintiff’s situation, it declines to depart from

  the prevailing consensus in this Circuit.


                                                    7
Case 1:20-cv-21827-DPG Document 54 Entered on FLSD Docket 08/31/2021 Page 8 of 8



          Further, Plaintiff alleges that “the government orders that shutdown or curtailed Plaintiff’s

  business operations were the direct result of [the] same direct physical loss or damage to property

  near Plaintiff’s property caused by the physical presence of the coronavirus.” [ECF No. 45 ¶ 92].

  This allegation is insufficient for the reasons stated above—no physical loss or damage was caused

  by the presence of COVID-19. Thus, the Court finds that Plaintiff’s allegations, even if taken as

  true, do not plausibly show direct physical loss or damage to the insured property or nearby

  property to trigger coverage under the Policy. 3

                                                  CONCLUSION

          Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

          1.       Defendants Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

                   350TA100802’s Motion to Dismiss the Amended Class Action Complaint, [ECF

                   No. 46], is GRANTED.

          2.       Plaintiff Sun Cuisine, LLC d/b/a Zest Restaurant and Market’s Amended Class

                   Action Complaint, [ECF No. 45], is DISMISSED with prejudice.

          3.       All pending motions are denied as moot.

          4.       This case is CLOSED.

          DONE AND ORDERED in Chambers at Miami, Florida this 31st day of August, 2021.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




  3
    Having found no coverage under the Policy, it is not necessary for the Court to determine whether any exclusions to
  the Policy apply.


                                                           8
